  Case 1:20-cv-05655-NLH Document 5 Filed 05/27/20 Page 1 of 3 PageID: 19



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
HECTOR MORALES,                :
                               :
          Petitioner,          :    Civ. No. 20-5655 (NLH)
                               :
     v.                        :    OPINION
                               :
                               :
WARDEN,                        :
                               :
          Respondent.          :
______________________________:

APPEARANCE:

Hector Morales
21204-014
Fort Dix Federal Correctional Institution
P.O. Box 2000
Joint Base MDL, NJ 08640

     Petitioner Pro se

HILLMAN, District Judge

     Petitioner Hector Morales seeks to bring a petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2241.          See ECF No.

1 (petition).

     The filing fee for a petition for writ of habeas corpus is

$5.00.    Pursuant to Local Civil Rule 54.3(a), the filing fee is

required to be paid at the time the petition is presented for

filing.    Pursuant to Local Civil Rule 81.2(b), whenever a

prisoner submits a petition for writ of habeas corpus and seeks

to proceed in forma pauperis, that petitioner must submit (a) an

affidavit setting forth information which establishes that the
    Case 1:20-cv-05655-NLH Document 5 Filed 05/27/20 Page 2 of 3 PageID: 20



petitioner is unable to pay the fees and costs of the

proceedings, and (b) a certification signed by an authorized

officer of the institution certifying (1) the amount presently

on deposit in the prisoner’s prison account and, (2) the

greatest amount on deposit in the prisoner’s institutional

account during the six-month period prior to the date of the

certification.      If the institutional account of the petitioner

exceeds $200, the petitioner shall not be considered eligible to

proceed in forma pauperis.        L. Civ. R. 81.2(c).

      Here, Petitioner did not submit a compliant account

statement.      The account statement lists Petitioner’s transaction

but not his account balance, and it is not certified by a prison

official.      ECF No. 4.   Petitioner must either submit the $5

filing fee or a compliant application to proceed in forma

pauperis for his habeas petition to be considered.

      For the reason set forth above, the Clerk of Court will be

ordered to administratively terminate this Petition without

prejudice. 1    The Clerk will be instructed to reopen this matter




1 Such an administrative termination is not a “dismissal” for
purposes of the statute of limitations, and if the case is re-
opened pursuant to the terms of the accompanying Order, it is
not subject to the statute of limitations time bar if it was
originally submitted timely. See Houston v. Lack, 487 U.S. 266
(1988) (prisoner mailbox rule); Papotto v. Hartford Life & Acc.
Ins. Co., 731 F.3d 265, 275-76 (3d Cir. 2013) (collecting cases
and explaining that a District Court retains jurisdiction over,
and can re-open, administratively closed cases).

                                      2
  Case 1:20-cv-05655-NLH Document 5 Filed 05/27/20 Page 3 of 3 PageID: 21



once Petitioner submits either the filing fee or a complete in

forma pauperis application.      An appropriate Order will be

entered.



Dated: May 27, 2020                        s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    3
